516 So. 2d 697 (1987)
Marlin LAMBERT, d/b/a Dixie Ford, Inc.
v.
PINCKARD AGENCY, INC.
Civ. 5759.
Court of Civil Appeals of Alabama.
October 14, 1987.
Jackson W. Stokes, Elba, for appellant.
No brief for appellee.
L. CHARLES WRIGHT, Retired Appellate Judge.
The Pinckard Agency, Inc. (hereinafter Pinckard) provided insurance coverage for Dixie Ford, Inc. (hereinafter Dixie Ford). Pinckard filed suit against Dixie Ford, alleging that Dixie Ford owed $2,716.23 for delinquent premiums on insurance coverage. Dixie Ford filed a counterclaim in the amount of $9,000.
After a hearing the trial court rendered judgment for Pinckard for $2,716.23, the sum set out in the verified statement of account. Judgment was also rendered for Pinckard on the counterclaim. Dixie Ford appeals.
In its brief on appeal, Dixie Ford cites this court to four statements of law complete with case citations. However, Dixie Ford failed to articulate any issues on appeal, and it failed to apply these statements of law to any alleged error on the part of the trial court.
When an appellant has failed to comply with Rule 28(a), Alabama Rules of Appellate Procedure, he is in a perilous position. While this court hesitates to dismiss an appeal or affirm a judgment on what appears to be a technicality, we are sometimes unable to address the merits of an appellant's claim when the appellant fails to articulate that claim. Under appropriate circumstances we will refuse to consider the appeal.
Since the appellant's brief fails to relate to this court exactly what issues we are being asked to review and does not comply with the requirements set out in Rule 28(a), A.R.A.P., we have no alternative but to affirm the decree of the trial court. See Melton v. Jackson, 284 Ala. 253, 224 So. 2d 611 (1969).
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e) of the Code of Alabama of 1975. This opinion is hereby adopted as that of the court.
This case is due to be affirmed.
AFFIRMED.
All the Judges concur.